DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recites wherein the first node being connected to ground via a high impedance and the input of the power converter being connected to the grid connection without a transformer.
However impedance is understood to be the effective resistance of an electric circuit or component to alternating current, arising from the combined effects of ohmic resistance and reactance and it’s unclear how a physical component is connected to a measurement.
For the purpose of examination the claim is read without this limitation. 

Claim 4 recites the output of the power converter is connected to a load without the transformer. However the independent claim requires the load to be connected with a 
For the purpose of examiner the claim is read as connected to the load with a transformer.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  9, 10, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari  (US 2007/0211501) in view of Patel  et al. (US 20160248334) and further in view of Schreiber (US 6,750,633)


Re Claims 1, 4 and 19; Zargari discloses a power conversion system (52, Fig. 2), comprising:
 	one or more power conversion devices (52) electrically coupled to a grid connection (Va, Vb and Vc), wherein each of the power conversion devices comprises: 
a power converter (52) for converting a first multiphase current provided by the grid connection into a second current;
 a grid side filter (110, 132-136) coupled between the grid connection (Va, Vb and Vc) and an input (left side of the converter) of the power converter; (Fig. 2)
the other end of the first capacitor (134) is a neutral point of the grid side filter;
a load side filter (122, 124, 126, 138, 140, 142) coupled to an output of the power converter;  and having a neutral point (32)(Fig. 2) 
a common mode filter (110-114) coupled between the grid side filter (132-136) and the input of the power converter (58)  (Fig. 3. In par. 0030, applicant discloses the common mode filter 103 may include a common mode choke for example. A choke is an inductor used to block higher-frequency Fig. 3 and abstract of Zargari discloses an inductor coupled between the grid side filter and the input of the power converter ) and 
neutral points of the grid side filter and the load side filter connected together to form a first node (Connected together by a bus, Fig. 2); 

Zargari discloses not disclose and comprising for each phase, a first inductor, a second inductor, and a first resistor having one end in series connection with one end of a first capacitor wherein the other end of the first resistor is connected directly to an output of the first inductor and an input of the second inductor, and the other end of the first capacitor is a neutral point of the grid side filter; wherein the load side filter, for each phase of the output of the power converter, includes a third inductor, a second resistor, a second capacitor; the third inductor is coupled between the respective phase of the output of the power converter and a respective phase of an input of the load; the second resistor having one end in series connection with one end of the second capacitor wherein the other end of the second resistor is coupled between the third inductor and the respective phase of the input of the load, the other end of the second capacitor is a neutral point of the load side filter; wherein the first node being connected the output of the power converter being connected to a load through a transformer. 
However Patel discloses for each phase, a first inductor (L1-3), a second inductor (L4-6), and a first resistor (R1-3) having one end in series connection with one end of a first capacitor (C1-3) wherein the other end of the first resistor is connected between the first inductor and the second inductor, (Fig. 1)
wherein the load side filter (12), for each phase of the output of the power converter (40), includes a third inductor (L1), a second resistor (R1), a second capacitor(C1); 
the third inductor is coupled between the respective phase of the output of the power converter and a respective phase of an input of the load (6); the second resistor having one end in series connection with one end of the second capacitor wherein the other end of the second 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replace the filter disclosed in Zargari with the filter disclosed in Patel in order to provide adequate filtering from the signal generated by the AC source to the rectifier. 
The combination does not disclose wherein the first node being connected the output of the power converter being connected to a load through a transformer.
However wherein the first node being connected the output of the power converter being connected to a load (RSTN) through a transformer (60). (Col. 4 line 55-60)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to a transfer coupled to the inverter in order to adapt the voltage to the power grid.

Re Claim 10; Zargari discloses wherein the power converter comprises a grid side converter (58) coupled to the grid side filter, a load side converter (60) coupled to the load side filter, and a DC link (68) coupled between the grid side converter and the load side converter; and wherein the common mode filter is (112-116) coupled between the grid side converter (58) and grid side filter (132-136). (Fig. 2)

Re Claim 12; Zargari discloses wherein the power converter comprises a voltage source converter. (Fig. 2)

Re Claim 13; Zargari discloses wherein the power converter comprises a multilevel converter. (Fig. 2)

Re Claim 14; Zargari discloses further comprising: an electrical motor (56) for receiving the second current. (Par. 0024)

Re Claim 15; Zargari discloses further comprising: an electrical generator (60) for generating the second current. (Fig. 2)


Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over Zargari  in view of Patel and further in view of Koyama et al. (US 2012/0275201)

Re Claim 6; Koyama discloses wherein the impedance comprises an inductance, a capacitance, a resistance, or a combination thereof. (Fig. 1).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari  in view of Patel and further in view of Koyama et al. (US 2012/0275201) and Herbst et al. (US 5,805,032)

Re Claims 7 and 8; the combination of Zargari in view of Koyama discloses an impedance circuit as discussed above. 
The combination however does not disclose wherein the impedance comprises a first resistance, a second resistance, and a capacitance; the first resistance and the capacitance are connected in series, the second resistance and a series connection of the first resistance and the capacitance are coupled in parallel between the first node and the ground and  wherein the impedance comprises 
However Herbst discloses wherein the impedance comprises a first resistance, a second resistance, and a capacitance; the first resistance and the capacitance are connected in series, the second resistance and a series connection of the first resistance and the capacitance are coupled in parallel between the first node and the ground and  wherein the impedance comprises a first resistance, a second resistance, a capacitance, and an inductance; the first resistance, the capacitance, and the inductance are connected in series, the second resistance and a series connection of the first resistance, the capacitance, and the inductance are coupled in parallel between the first node and the ground. (Fig. 1, F1).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have grounded the first node through impedance in order to suppress outflow of a high frequency noise to the outside of the converter.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. The amendment to the independent claims raises a 112 rejection as indicated above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL KESSIE/
01/27/2022
Primary Examiner, Art Unit 2836